      Case 2:21-cv-00219 Document 5 Filed on 09/21/21 in TXSD Page 1 of 2
                                                                               United States District Court
                                                                                 Southern District of Texas

                                                                                    ENTERED
                                                                                September 21, 2021
                         UNITED STATES DISTRICT COURT
                                                                                 Nathan Ochsner, Clerk
                          SOUTHERN DISTRICT OF TEXAS
                            CORPUS CHRISTI DIVISION

ISAAC DAVID SANCHEZ,                         §
                                             §
        Petitioner,                          §
VS.                                          §   CIVIL ACTION NO. 2:21-CV-219
                                             §
BOBBY LUMPKIN,                               §
                                             §
        Respondent.                          §



                       OPINION AND ORDER OF TRANSFER

       This is a habeas action filed on September 14, 2021, by a state prisoner

incarcerated at the Darrington Unit in Rosharon, Texas, which is located in Brazoria

County. (D.E. 1). In his petition, Petitioner challenges his Cameron County sentence.

(D.E. 1).

       A habeas action may be filed either in the district where petitioner is in custody or

in the district in which petitioner was convicted. 28 U.S.C. § 2241(d); Wadsworth v.

Johnson, 235 F.3d 959 (5th Cir. 2000). Petitioner’s place of incarceration is in the

Galveston Division of the Southern District of Texas, 28 U.S.C. § 124(b)(1), and he was

convicted by a court located in the Brownsville Division of the Southern District of

Texas. 28 U.S.C. § 124(b)(4).

       For the convenience of parties and witnesses, in the interest of justice, a district

court may transfer any civil action to any other district or division where it might have


1/2
      Case 2:21-cv-00219 Document 5 Filed on 09/21/21 in TXSD Page 2 of 2




been brought. 28 U.S.C. §§ 1404(a) and 1406(a).            A habeas application may be

transferred in furtherance of justice to the district court within which the state court was

held which convicted and sentenced the petitioner. 28 U.S.C. § 2241(d).            Because

Petitioner was convicted in Cameron County, it is more convenient and would further the

interests of justice for this action to be handled in the Brownsville Division of the

Southern District of Texas. The records of his conviction and the prosecutor and defense

lawyers are all located in the Brownsville Division of the Southern District of Texas.

       Accordingly, it is ORDERED that this case be transferred to the United States

District Court for the Southern District of Texas, Brownsville Division. The Clerk of

Court is DIRECTED to close this case.


       ORDERED this 21st day of September, 2021.


                                              ___________________________________
                                                           Jason B. Libby
                                                    United States Magistrate Judge




2/2
